Miller, J. and Ritter, J., dissent and vote to reverse the order appealed from, with the following memorandum:
We do not agree with the conclusion reached by the Supreme Court, and affirmed by the majority herein, that the plaintiff has demonstrated his entitlement to summary judgment in the full amount of the $30,000 note. Rather, we find that triable issues of fact warrant denial of the plaintiff’s motion.
In opposition to the plaintiff’s motion for summary judgment in lieu of complaint, the defendant submitted an affidavit *405wherein he averred that he did not borrow $30,000 from the plaintiff. Rather, he asserted, he and Romano Capparelli, the plaintiff’s brother, each borrowed $15,000 and the mutual intent of the parties in executing the promissory note was to memorialize these two separate "personal, family, noncommercial loan[s]”, rather than to impose joint and several liability on each for the full $30,000 amount of the note. Accordingly, he argued, the note should be reformed on the basis of mutual mistake. In support of this argument, the defendant submitted a transcript of a recorded telephone conversation concerning the promissory note that allegedly occurred between he and the plaintiff on or about April 1, 1993. During the alleged conversation, inter alia, the following exchanges occurred:
• "Defendant: I got your certified letter.
"Plaintiff: Uh hum.
"Defendant: Ok, you’re asking me for the whole $30,000?
"Plaintiff: No, just your part * * *
"Defendant: You know, the way, the way, you put it down, it makes it seem like the whole $30,000 without what Romano owes you.
"Plaintiff: No, that’s just your part, its 15. You know, whatever you owe me, that’s it.
"Defendant: Yeah, I know but, the way you wrote it makes it seem like I owe you 30,000.
"Plaintiff: No, you don’t.
"Defendant: I only owe you 15,000.
"Plaintiff: Yeah * * *
"Plaintiff: The only reason why I put down the thing, is to memorialize the whatever is the note [sic]. You know.
"Defendant: Yeah, I know but.
"Plaintiff: The note is 30,000.
"Defendant: I realize that.
"Plaintiff: I’m not asking you for the 30,000.
"Defendant: I know that, but ah,
"Plaintiff: It’s 15.”
Although, in general, parol evidence is not admissible to contradict the unambiguous terms of a written promissory note (see, National Bank v ESI Group, 167 AD2d 453), parol evidence is admissible to reform a contract on the basis of mutual mistake (see, Brandwein v Provident Mut. Life Ins. Co., 3 NY2d 491). Here, the defendant’s sworn allegations, in conjunction *406with the transcript of the alleged conversation between the parties, are sufficient to raise a triable issue of fact as to the defense of mutual mistake. Whether the parties understood or intended that the defendant and Romano Capparelli, by signing a single note for $30,000, would each be held jointly and severally liable for the full amount of the note, rather than each being held liable merely for his half of the full amount, cannot be resolved as a matter of law on the record before this Court. Significantly, the record is devoid of any sworn allegations by the plaintiff as to his understanding or intention concerning joint and several liability at the time the note was executed. This evidentiary gap should not be filled by the terms of the note alone, in that joint and several liability is not made express in the note, but rather arises by operation of law (see, 22 NY Jur 2d, Contracts, § 231; UCC 3-118 [e]). In sum, in view. of the nascent state of the parties’ submissions due to the procedural posture of this case, the matter should be remitted to permit formal pleadings to be served so that the relevant facts and applicable legal theories can be properly developed (see, Silber v Muschel, 190 AD2d 727; Circle Indus. Corp. v Werner Krebs, Inc., 65 AD2d 709).